Appeal by defendant from a judgment of the County Court, Westchester County, rendered January 4, 1965 on a plea of guilty, convicting him of the unlawful possession of burglar’s instruments as a misdemeanor (Penal Law, § 408) and imposing sentence. The defendant also appeals “from each and every intermediate order therein made.” Judgment affirmed. No opinion. No separate appeal lies from the intermediate order which has been reviewed on the appeal from the judgment of conviction. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.